          Case 1:16-cr-00055-RJS Document 295 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                  No. 16-cr-55-2 (RJS)
                                                                     ORDER
 ERBI KAU,

                       Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED that Supervisee Erbi Kau shall appear before this Court on

February 25, 2021 at 10:00 a.m. for a status conference concerning the specifications of violation

of supervised release alleged by the Probation Office. In light of the ongoing COVID-19

pandemic, IT IS HEREBY ORDERED THAT by Wednesday, February 17, 2021, Kau and his

counsel of record shall inform the Court in writing whether Kau prefers to appear in person or

remotely via videoconference. If the latter, counsel shall review with Kau the attached Waiver of

Right to be Present at Criminal Proceeding form, which shall then be executed and submitted to

the Court.      The Court will then issue further instructions concerning the requested

videoconference.

SO ORDERED.

Dated:          February 9, 2021
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
             Case 1:16-cr-00055-RJS Document 295 Filed 02/09/21 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
ERBI KAU,
                                           Supervisee.                            16‐CR‐55‐2 (RJS)
-----------------------------------------------------------------X


___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
          at the time the conditions of my release on supervision or my remand to custody are discussed. I have
          discussed these rights with my attorney and wish to give up these rights for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
          I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
          conference with the court at which such conditions or my remand are discussed.



Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.



Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




Accepted:            ________________________
                     Signature of Judge
                     Hon. Richard J. Sullivan
                     UNITED STATES CIRCUIT JUDGE
                     Sitting by Designation

                     Date:

                                                                     2
